                                                                     rr-l--~l .1(;~ --,-_... , -. ·-
                                                                     11     _/!...I                     i _) ' ~
                                                                                                                 I , -,
                                                                                                                     \
                                                                                                                                                    -7
                                                                      / n,()'·'1 ' - ,, , - 1                                                           1
                                                                      l L./           '\. "..    : ',   j ;_   I'·   j                                  !
                                                                      :I   FI, -- fr·
                                                                                   . '-.        I'/-,'/'-\•:;\·
                                                                                                ,. . , •..., .
                                                                                                          l ,_ , ; _ iv
                                                                                                                 1   1 ., ~
                                                                                                                              1;·
                                                                                                                                1• l _ !,__ _.·,r_-,·
                                                                                                                                   1              _

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
DALE PENNINGTON,
                                   Plaintiff~                                   18 CIVIL 5799 (CS)

                 -against-                                                               JUDGMENT

PIERO D'IPPOLITO and CICINELLl &
D'IPPOLITO, CPA'S, P.C.,
                         Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated December 2, 2019, Defendants' motion for summary

judgment is GRANTED; accordingly, the case is closed.

Dated: New York, New York
       December 2, 2019



                                                                          RUBY J. KRAJICK

                                                                                  Clerk of Court
                                                               BY:
